UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7993


KEITH M. WALTON,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00062-RAJ-JEB)


Submitted:    February 26, 2009                 Decided:   March 6, 2009


Before NIEMEYER and MICHAEL, Circuit Judges ∗ .


Dismissed by unpublished per curiam opinion.


Keith M. Walton, Appellant Pro Se.    Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.

     ∗
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

            Keith M. Walton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district      court   referred    this    case    to    a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                         The magistrate

judge recommended that relief be denied and advised Walton that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.        Despite this warning, Walton failed to object

to the magistrate judge’s recommendation.

            The      timely    filing     of    specific          objections       to    a

magistrate     judge’s      recommendation        is   necessary       to     preserve

appellate review of the substance of that recommendation when

the    parties       have     been     warned     of    the        consequences         of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Walton

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                    Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss    the     appeal.        We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED

                                          2